Citation Nr: 1804679	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-34 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee instability as a residual of medial meniscectomy with chondromalacia patella and subluxation ("left knee instability").   

2.  Entitlement to a rating in excess of 40 percent for left knee degenerative joint disease.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

These matters come before the Board of Veterans Appeals' (Board) on appeal from rating decisions dated March 2004 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The procedural history in these matters is lengthy and the most pertinent parts are summarized below.  

In a March 2004 rating decision the RO granted service connection for left knee degenerative joint disease, assigning an evaluation of 10 percent with an effective date of December 10, 2003, and continued the 10 percent disability rating for left knee instability.  The Veteran timely appealed and filed a Form 9 in January 2006.  In an August 2006 statement the Veteran withdrew his appeal in relation to the left knee disability claim.  In a decision by the Decision Review Officer dated April 2007, the RO found clear and unmistakable error (CUE) and increased the evaluation of left knee degenerative joint disease to 40 percent, assigning an effective date of December 10, 2003.  In a February 2010 statement the Veteran withdrew all on appeal except the issue of TDIU.  Despite that, the RO treated both the left knee degenerative joint disease and left knee disability claims as pending on appeal.  

In an August 2008 rating decision the RO denied entitlement to TDIU.  This decision did not become final, as the Veteran timely appealed.  The RO continued the denial of this claim in rating decisions dated February 2009 and March 2010.  

Accounting for all the issues on appeal, the Board remanded these matters in September 2017 for additional development and to afford the Veteran a hearing as he requested. 

The Veteran testified before the undersigned Veterans Law Judge in an October 2017 Travel Board Hearing.  A transcript of that hearing has been associated with the file

The issues of left knee instability and left knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has met the schedular percentage requirements for TDIU, and the record demonstrates that the evidence is at least in equipoise as to whether he is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Given the favorable outcome of this decision, a further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis 

The Veteran initially filed a claim for TDIU in August 2007, which was denied in rating decisions dated August 2008, February 2009, and March 2010.  The Veteran timely appealed these decisions.  He contends that he became too disabled to work in January 2004 due to his service connected disabilities 

During the October 2017 hearing the Veteran and his son provided material testimony regarding the Veteran's inability to obtain and sustain substantially gainful employment due to his service-connected disabilities.  The Veteran stated that he was in the construction business with a phone company and his duties consisted of physical labor, requiring him to constantly kneel or climb ladders.  He reported last working in 2002.  His son testified that the Veteran's knees have been bone on bone since he was six years old and it greatly impacts the Veteran's quality of life as the Veteran consistently ices his knee, has problems bending over, slips and suffers from hip pain.  His son described being unable get his father on a boat in an effort to rescue him during Hurricane Harvey because the Veteran's knee locked up.  See October 2017 Hearing Transcript.  

The Veteran's service-connected disabilities include: left knee degenerative joint disease associated with left knee instability as residual of medial meniscectomy with chondromalacia of patella and subluxation, rated at 40 percent, bilateral hearing loss, rated at 30 percent, left knee instability as residual of medial meniscectomy with chondromalacia of patella and subluxation rated at 10 percent, tinnitus rated at 10 percent, gastroesophageal reflux disease rated at 10 percent, degenerative arthritis, lumbosacral spine associated with left knee instability as residual of medial meniscectomy with chondromalacia of patella and subluxation rated at 10 percent, radiculopathy of left lower extremity associated with degenerative arthritis, lumbosacral spine rated at 10 percent, surgical scar of left knee associated with left knee instability as residual of medial meniscectomy with chondromalacia of patella and subluxation rated at 0 percent.  His combined rating is 80 percent.  

The Veteran has provided competent evidence to show that his former full-time employment in the construction business required him to constantly be in a kneeling position and or to constantly ascend and descend stairs and how the pain associated with his service-connected left knee degenerative joint disease and his service-connected left knee instability impacted his ability to perform his work duties.  His son also provided compelling testimony; describing the impact the Veteran's service connected disabilities have on his quality of life-not even able to board a boat during a hurricane because of his knee disabilities.  

The Veteran meets schedular requirements for a TDIU, is service connected for many disabilities-including left knee degenerative joint disease and his service-connected left knee instability.  The medical and lay evidence of record show that his service-connected disabilities cause a significant impact on his ability to work-especially in physical occupations.  

The Board finds that the realistic chances of the Veteran obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some sedentary occupations that the Veteran could perform, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.

Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that he has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, a TDIU is granted.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

During the October 2017 hearing the Veteran described the symptoms associated with his left knee disabilities.  He stated that his knee is unstable, that it slips, that he is in constant pain and has to use a cane daily to walk.  He testified that he underwent total knee replacement in 2013.  

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the left knee degenerative joint disease and left knee instability claims.  

First, the most recent examinations of record are inadequate.  The Veteran was afforded two VA examinations in June 2016, both of which report vastly different degrees of flexion and extension, despite the examinations being administered only seven days apart.  

In addition, there are two cases from the United States Court of Appeals for Veterans' Claims (Court) that were decided subsequent to the last VA examinations that discusses what constitutes an adequate examination.  The Court, in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Both June 2016 VA examiners noted reports of flare-ups, but did not provide the required information.  The Court, in Sharp v. Shulkin, 29 Vet. App. 26 (2017) held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.   

After reviewing the VA examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holdings in Correia and Sharp.  Therefore, a new examination is necessary to decide the claims.

Second, there appears to be outstanding records.  As stated above, he testified that he had total knee replacement in 2013.  The Board recognizes that there are VA medical treatment records that note the Veteran's reports of the total knee replacement surgery by his private medical doctor; however, there is no medical evidence of record to illustrate that this surgery occurred.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for his left knee disabilities.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records- specifically any private treatment records related to his total knee replacement.  

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left knee disabilities.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes-including making findings required by Correia and Sharp as described above.  

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected left knee disabilities.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After completing the requested actions and any additional development warranted, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


